Exhibit WAIVER AND AMENDMENT AGREEMENT This WAIVER AND AMENDMENT AGREEMENT (this “Waiver”) is entered into as of June 6, 2008 by and between ENTERCONNECT INC., a Nevada corporation (the “Company”), and the Investors on the Schedule of Investors attached hereto (the "Investors”), with reference to the following facts: WHEREAS, the Company entered into that certain Securities Purchase Agreement, dated as of December 20, 2007 (the “Existing Securities Purchase Agreement”) by and among the Company and the Investors, whereby the Company issued, among other things, certain Senior Secured Convertible Notes (the "Notes”) convertible into the Company’s common stock, par value $0.001 per share (the “Common Stock”), in accordance with the terms of the Notes. WHEREAS, as of May 29, 2008, the Company failed to meet certain requirements set forth in Section 2(g) of the Registration Rights Agreement (the “Initial Effectiveness Deadline”). WHEREAS, the Company has requested that the Investors, asholders of the Notes, waive such default and, subject to the terms hereof, the Investors have agreed to waive such Default on the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the premises set forth above, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Defined Terms. Capitalized terms used and not otherwise defined in this Waiver shall have the meanings given to them in the Agreement. 2.Waiver of Effectiveness Failure.The Investors hereby waive any Event of Default (as defined in the Notes) arising as a result of the Effectiveness Failure (as that term is defined under the Registration Rights Agreement) as a result of the Registration Statement not having been declared effective on or before the Initial Effectiveness Deadline (the “Waiver Defaults”). 3.Reaffirmation of Obligations. The Company hereby confirms and agrees that, (i) the Agreement, the Registration Rights Agreement, the Securities, the Security Documents and each other Transaction Document is, and shall continue to be, in full force and effect and is hereby ratified and confirmed in all respects, and (ii) the execution, delivery and effectiveness of this Waiver shall not operate as an amendment of any right, power or remedy of the Investors under any Transaction Document, nor constitute an amendment of any provision of any Transaction Document. 4.Amendmentsto Registration Rights Agreement. (a) Ratifications. Except as otherwise expressly provided herein, the Existing Securities Purchase Agreement and each other Transaction Document is, and shall continue to be, in full force and effect and is hereby ratified and confirmed in all respects, except that on and after the Closing Date (i) all references in the Existing Securities Purchase Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to the Securities Purchase Agreement shall mean the Existing Securities Purchase Agreement as amended by this Agreement, (ii) all references in the other Transaction
